      Case: 1:18-cv-08116 Document #: 29 Filed: 03/05/19 Page 1 of 3 PageID #:143

                                                1


                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 NOTRE DAME AFFORDABLE HOUSING,
 Inc. and CHARLENE M. MARSH,
 Plaintiffs,
                                                    Case No. 1:18-cv-08116
 v.
 CITY OF CHICAGO,. et al.                           Honorable Judge Charles R. Norgle, Sr.

 Defendants.

       PLAINTIFFS’ FIRST MOTION TO EXTEND TIME TO RESPOND TO CITY
      DEFENDANTS’ MOTION TO DISMISS AND TO SEEK ADDITIONAL PAGES

        NOW COME the Plaintiffs, NOTRE DAME AFFORDABLE HOUSING, INC. and

CHARLENE M. MARSH, by and through their undersigned counsel, and pursuant to FRCP

6(b)(1)(A), move for an extension of time to respond to the City Defendants’ Motion to Dismiss:

        1.     The City Defendants’ filed a 4-page motion to dismiss and 24 page memorandum

of law in support.   Dkt. 15,

        2.     In light of the length of the City Defendants’ Memorandum and in light of other

professional obligations, Plaintiffs seek until March 15, 2019, to respond to the City Defendants’

Motion to Dismiss or file a First Amended Complaint. If Plaintiffs respond to the Motion to

Dismiss or amend the operative Complaint, the City Defendants should be afforded 14 days to

reply. See, FRCP 15(a)(1)(B) and FRCP 15(a)(3).

        3.     Further, despite due diligence, other work deadlines will prevent Plaintiffs from

meeting the March 8, filing deadline. In part, Plaintiff’s counsel’s work schedule has been

impacted by his involvement in discovery as appointed counsel in the case of In Re Apple Device

Performance Litigation, 18-md-02827 (N.D. Cal. May 15, 2018). Further, Mr. Vlahakis has been

completing discovery, taking deposition and/or defending depositions in two putative class actions,
    Case: 1:18-cv-08116 Document #: 29 Filed: 03/05/19 Page 2 of 3 PageID #:143

                                                   2


Goodman v. Asset Acceptance, LLC, et al, 18-cv-1667 (D. Co.) and Brunett v. Convergent

Outsourcing, Inc., 18-cv-00168 (E.D. Wis.). Additionally, on March 4, 2018, Mr. Vlahakis

completed a settlement conference in the putative class action based case of Molinari v. Financial

Asset Management Systems, Inc., 18-cv-1526 (N.D. IL).

       4.      Additionally, because the City Defendants sought and obtained leave of court to

file a 24 page Memorandum of Law, Plaintiffs seek a similar amount of pages for their Response

in Opposition should they choose to respond as opposed to amend the operative complaint.

       5.      Should the Court be inclined to grant this relief, it may desire to vacate and reset

the March 8, 2019, status date for a later date.

       WHEREFORE, for the reasons set forth above, Plaintiffs seek (a) until March 15, 2019,

to submit a First Amended Complaint or until March 15, 2019, to respond to the City Defendants’

Motion to Dismiss; (b) grant up to 24 pages to respond to the City Defendants’ Motion to Dismiss;

and (c) vacate the March 8, 2019, status date.




                                               Respectfully submitted,
                                               Counsel for Plaintiffs

                                               /s/ James C. Vlahakis
                                               Sulaiman Law Group, Ltd.
                                               2500 South Highland Avenue, Suite 200
                                               Lombard, Illinois 60148
                                               (630) 581-5456
                                               (630) 575-8188 (fax)
                                               jvlahakis@sulaimanlaw.com
    Case: 1:18-cv-08116 Document #: 29 Filed: 03/05/19 Page 3 of 3 PageID #:143

                                                 3


                                CERTIFICATE OF SERVICE

       The undersigned, certifies that on March 5, 2019, he caused the above document to be

filed with the U.S. District Court’s ECF filing system which shall submit a copy of this filed

document to opposing counsel.



                                                     Respectfully submitted,

                                                     /s/ James C. Vlahakis
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Avenue, Suite 200
                                                     Lombard, Illinois 60148
                                                     (630) 575-8181
                                                     (630) 575-8188 (fax)
